     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 1 of 139



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
     KRISTEN CLARKE (Pro Hac Vice Application Forthcoming)
 8   Email: kclarke@lawyerscommittee.org
     JON M. GREENBAUM (Bar No. CA 166733)
 9   E-mail: jgreenbaum@lawyerscommittee.org
     EZRA D. ROSENBERG (Pro Hac Vice)
10   E-mail: erosenberg@lawyerscommittee.org
     DORIAN L. SPENCE (Pro Hac Vice)
11   E-mail: dspence@lawyerscommittee.org
     1401 New York Avenue NW, Suite 400
12   Washington, DC 20005
     Telephone: (202) 662-8600
13   Facsimile: (202) 783-0857
14   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST IMMIGRATION
15
     [Additional Counsel Listed Below]
16
                            IN THE UNITED STATES DISTRICT COURT
17
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
      CITY OF SAN JOSE, a municipal                      3:18-cv-02279-RS
19    corporation; and BLACK ALLIANCE FOR
      JUST IMMIGRATION, a California                     DECLARATION OF ANDREW CASE
20    nonprofit corporation,                             IN SUPPORT OF PLAINTIFFS’
21                                                       OPPOSITION TO DEFENDANTS’
                   Plaintiffs,                           MOTION FOR SUMMARY
22                                                       JUDGMENT
            vs.
23    WILBUR L. ROSS, JR., in his official               Date:      December 7, 2018
      capacity as Secretary of the U.S. Department       Time:      10:00 a.m.
24    of Commerce; U.S. DEPARTMENT OF                    Dept:      3
      COMMERCE; RON JARMIN, in his                       Judge:     The Hon. Richard Seeborg
25    official capacity as Acting Director of the        Trial Date: January 7, 2019
      U.S. Census Bureau; U.S. CENSUS
26    BUREAU,
27                 Defendants.
28
                                                     1
          CASE DECL. ISO PLFS’ OPP’N TO DEFS’ MOT. FOR SUMM. J. – CASE NO. 3:18-cv-2279-RS
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 2 of 139



 1         I, Andrew Case, declare as follows:
 2          1.   I am an attorney at Manatt, Phelps, & Phillips, LLP, counsel for Plaintiffs City of San
 3   Jose and Black Alliance for Just Immigration in the above-captioned litigation. I submit this
 4   declaration in support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment.
 5          2.   Attached as Exhibit A is a true and accurate copy of a selection of documents
 6   produced by the Department of Commerce in this matter, number stamped
 7   COM_DISC00017126, COM_DISC00017127, COM_DIS00018588, and COM_DIS00020953.
 8          3.   Attached as Exhibit B is a true and accurate copy of a selection of documents
 9   produced by the Department of Justice in this matter. These documents were not stamped on the
10   face of the documents but were provided with the file names DOJ0002045, DOJ00020046, and
11   093_DOJ00032084.
12          4.   Attached as Exhibit C is a true and accurate copy of selections from the August 15,
13   2018 Deposition of Dr. John Abowd.
14          5.   Attached as Exhibit D is a true and accurate copy of selections from the August 20,
15   2018 Deposition of Dr. Ron Jarmin.
16          6.   Attached as Exhibit E is a true and accurate copy of selections from the August 28,
17   2018 Deposition of Karen Dunn Kelley.
18          7.   Attached as Exhibit F is a true and accurate copy of selections from the August 29,
19   2018 Deposition of Dr. John Abowd as a representative of the Census Bureau.
20          8.   Attached as Exhibit G is a true and accurate copy of selections from the August 30,
21   2018 Deposition of Earl Comstock.
22          9.   Attached as Exhibit H is a true and accurate copy of selections from the October 12,
23   2018 Expert Deposition of Dr. John Abowd.
24          10. Attached as Exhibit I is a true and accurate copy of selections from the October 16,
25   2018 Deposition of John Gore.
26          11. Attached as Exhibit J is a true and accurate copy of selections from the October 24,
27   2018 Deposition of Dr. Stuart Gurrea.
28
                                                     2
          CASE DECL. ISO PLFS’ OPP’N TO DEFS’ MOT. FOR SUMM. J. – CASE NO. 3:18-cv-2279-RS
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 3 of 139



 1          12. Attached as Exhibit K is a true and accurate copy of selections from the October 25,
 2   2018 Deposition of Sahra Park-Su.
 3          13. Attached as Exhibit L is a true and accurate copy of selections from the October 26,
 4   2018 Deposition of David Langdon.
 5          14. Attached as Exhibit M is a true and accurate copy of Defendants’ Second
 6   Supplemental Responses to Plaintiffs First Set of Interrogatories to Defendants United States
 7   Department of Commerce and Wilbur Ross, produced on October 11, 2018 in New York
 8   Immigration Coalition et al. v. United States Department of Commerce et al,, 18-cv-5025
 9   (S.D.N.Y.).
10          15. Attached as Exhibit N is a true and accurate copy of Defendants’ Objections and
11   Responses to Plaintiffs’ Third Set of Interrogatories, produced on October 12, 2018 in New York
12   Immigration Coalition et al. v. United States Department of Commerce et al,, 18-cv-5025
13   (S.D.N.Y.).
14

15         I declare under penalty of perjury under the laws of the United States that the foregoing is
16   true and correct.
17         Executed this 16th day of November, 2018 in New York, New York.
18                                                                __/s/ Andrew Case_________
19                                                                Andrew Case

20

21

22

23

24

25

26

27

28
                                                      3
          CASE DECL. ISO PLFS’ OPP’N TO DEFS’ MOT. FOR SUMM. J. – CASE NO. 3:18-cv-2279-RS
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 4 of 139



 1                                      FILER’S ATTESTATION
 2            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Ana G. Guardado hereby

 3   attests that concurrence in the filing of this document has been obtained from all the signatories

 4   above.

 5   Dated: November 16, 2018                             s/ Ana G. Guardado
                                                             Ana G. Guardado
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
          CASE DECL. ISO PLFS’ OPP’N TO DEFS’ MOT. FOR SUMM. J. – CASE NO. 3:18-cv-2279-RS
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 5 of 139



 1   Additional Counsel for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST IMMIGRATION
 2

 3   PUBLIC COUNSEL
     MARK ROSENBAUM (Bar No. CA 59940)
 4
     Email: mrosenbaum@publiccounsel.org
 5   610 South Ardmore Avenue
     Los Angeles, California 90005
 6   Telephone: (213) 385-2977
     Facsimile: (213) 385-9089
 7
     CITY OF SAN JOSE
 8   RICHARD DOYLE, City Attorney (#88625)
 9   NORA FRIMANN, Assistant City Attorney (#93249)
     Office of the City Attorney
10   200 East Santa Clara Street, 16th Floor
     San José, California 95113-1905
11   Telephone Number: (408) 535-1900
     Facsimile Number: (408) 998-3131
12
     E-Mail Address: cao.main@sanjoseca.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5
         CASE DECL. ISO PLFS’ OPP’N TO DEFS’ MOT. FOR SUMM. J. – CASE NO. 3:18-cv-2279-RS
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 6 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 7 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 8 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 9 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 10 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 11 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 12 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 13 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 14 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 15 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 16 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 17 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 18 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 19 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 20 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 21 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 22 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 23 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 24 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 25 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 26 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 27 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 28 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 29 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 30 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 31 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 32 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 33 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 34 of 139




   EXHIBITD
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 35 of 139




                                                                                       Page 1

1                           UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF NEW YORK
 3     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       NEW YORK IMMIGRATION COALITION,                                ET AL.,
4

                                          Plaintiffs,
 5                      vs.                   Case No.            1:18-CF-05025-JMF
 6     UNITED STATES DEPARTMENT OF COMMERCE,                                      ET AL.,
 7                                        Defendants.


 8

 9                                          Washington,             D.C.
10                                          Monday,         August 20,             2018
11     Deposition of:
12                                        DR.     RON JARMIN
13     called for oral examination by counsel for
14     Plaintiffs,            pursuant to notice,                     at the office of
15     Arnold & Porter,                  601 Massachusetts Avenue NW,
16     Washington,            D.C.,       before KAREN LYNN JORGENSON,
17     RPR,     CSR,      CCR of Capital Reporting Company,
18     beginning at 9:03 a.m.,                        when were present on
19     behalf of the respective parties:
20                                        Veritext Legal Solutions
                                            Mid-Atlantic Region
                                       1250 Eye Street NW - Suite 350
21                                  Washington,             D.C.         20005
22

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 36 of 139




                                                                          Page 183

 1     systems,     the telephone questionnaire assistance

 2     center,     the iPhones that enumerators use out in

 3     the field,        all of that.

4             Q    Uh-huh.         Does the Census Bureau test

 5     how        the order of questions?
 6            A    Yes.

 7            Q    Where?      What?        Which of these tests?
 8            A    So like the National Content Test might
 9     be a place -- I don't think they did -- I don't

10      think they did in that particular instance, so.

11            Q    Does the end-to-end test test the order

12     of questions?

13            A    No.     The end-to-end test doesn't have any

14      test about the questions, at all.

15            Q    There's no response rates for the

16     end-to-end test?

17            A    We track the response rates, but we're

18      not       it's not a life measurement exercise.                              It's

19      really more of a testing systems exercise.                              So

20      tracking response rates while we're live in the

21      field is something we do in 2020,                     so we do that

22     during the end-to-end test,                   as well.       For




                                      Veritext Legal Solutions
                  215-241-1000 ~   610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 37 of 139




                                                                       Page 184

 1     operational reasons, not for --

 2            Q    So if --

 3            A        not for quality assessment reasons.

 4            Q    If the citizenship question had been on

 5     the 2018 end-to-end test, would that provide data

 6     as to the response rates for the citizenship
 7     question?

 8                 MS. BAILEY:         Objection.         Calls for

 9     speculation.

10                 THE WITNESS:          We would have had

11     some        we could have gained some insight into the

12     item nonresponse rates for that question.
13     BY MS. GOLDSTEIN:

14            Q    And would you have also gained insight

15     into effects on total response rate if this

16     citizenship question was on the test questionnaire

17     for the 2018 end-to-end test?

18                 MS. BAILEY:         Objection.         Calls for

19     speculation.

20                 THE WITNESS:          That would have to have

21     been a test objective, and we would have to set up

22     an experiment to do that.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 38 of 139




                                                                       Page 185

 1     BY MS.     GOLDSTEIN:

 2           Q      How would you -- how could you do that?

 3                  MS.    BAILEY:      Objection.          Calls for

 4     speculation.

 5     BY MS.     GOLDSTEIN:

 6           Q      How could you set up a test objective

 7     that would test response rates with the inclusion

 8     of a citizenship question?

 9                  MS.    BAILEY:      Same objection.

10                  THE WITNESS:          Some sort of randomized

11     experiment.

12     BY MS.      GOLDSTEIN:

13           Q      What would that be?

14           A      I   can't tell you exactly what that would

15     be.       We'd have to have some methodologist work on

16     that.

17           Q      But that's the kind of thing the

18     Census Bureau is equipped to do?

19           A      Yes.

20           Q      And it did not happen with the

21     citizenship question,              correct?

22           A      No.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 39 of 139




                                                                      Page 211

1            A    No.
 2           Q    And does it say that in order to be

 3     included, proposals must demonstrate a clear

4      statutory and regulatory need for data?

 5           A    It does say legal and regulatory

 6     requirements are filled.
 7           Q    Does it mention testing,                 at all?
 8           A    No.

 9           Q    Does it mention public comment?
10           A    No.
11           Q    Does it mention --

12           A    No -- I don't -- it says all relevant

13     stakeholders.          That includes public comment.

14           Q    Okay.      Does it mention OMB specifically?

15           A     It says relevant stakeholders,                    so, you
16     know --

17           Q    Does it mention OMB specifically?

18           A    No.     It does not.

19           Q    Okay.       Do you know who wrote the language

20     in Number 31?

21           A     I do not.

22           Q    When was the first time you saw the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 40 of 139




                                                                      Page 220

 1           Q    Some are on paper?

 2          A     Yes.

 3           Q    Some are in person?

 4          A     Well,     most surveys are multimode --
 5           Q    Okay.

 6           A          any more,      so.

 7           Q    Is it fair to conclude that a question is

 8     going to perform the same way on one survey that

 9     it might on a different survey?

10                MS.    BAILEY:       Objection.          Calls for

11     speculation.

12                THE WITNESS:           It isn't necessarily.

13     BY MS. GOLDSTEIN:

14           Q    Why not?

15           A    Well,     the -- you know,            the modes will

16     matter.

17           Q    What else matters?

18           A    The -- you know,            the length and

19     complexity of the survey.

20           Q    What other sorts of things can cause a

21     question to perform different ways on different

22     surveys?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 41 of 139




                                                                       Page 221

 1           A     You know, we talked earlier about, you

 2     know, changing attitudes about the government and
 3     stuff like that.            So if one survey is seen as
 4     as, you know,        coming from the government or a part
 5     of the government that they have bigger issues

 6     with,     it may perform differently than, you

 7     know -- so Census Bureau does pretty well with the

 8     surveys because the public generally tends to

 9      trust the Census Bureau,              so.

10           Q     But even within the same survey,                    can a

11     changing political climate impact how a question

12     performs?

13                 MS. BAILEY:         Objection.         Calls for

14      speculation.

15                 THE WITNESS:          Again,     it might.        There's

16     been no analysis to say that, one way or the

17      other.

18     BY MS. GOLDSTEIN:

19           Q     And that's my next question.                   Has the

20      Census Bureau performed any analysis as to whether

21      or not the citizenship question will perform the

22      same way on the short form as it has on the ACS?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 42 of 139




                                                                              Page 222

 1           A    No.    We don't -- but I'll come back to

 2     say we don't have a good way of doing that.

 3           Q    Would the National                    if the citizenship

 4     question had been included in the

 5     National Content Test

 6           A    So that -- go ahead.

 7           Q    I'm sorry.

 8                If the citizenship question had been

 9     included in the National Content Test, would that

10     have given the Census Bureau any information as to

11     response rates?

12                MS. BAILEY:             Objection.         Hypothetical.

13                THE WITNESS:              Most likely not.                So you

14     have to remember that the context of the decennial

15     census is done as a nationwide activity with a

16     huge advertising outreach and partnership campaign

17     that you're never going to replicate in a small

18     scale test.       You're not going to replicate it on

19     the ACS.      To the degree that you think the

20     political environment is something that might

21     impact response rates to a particular question,

22     you need to mimic the political environment that




                                       Veritext Legal Solutions
                 215-241-1000   ~   610-434-8588 ~ 302-571-0510   ~   202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 43 of 139




                                                                       Page 223

 1     will exist when they're doing it.                     And the -- you

 2     know,     the amount of exposure that the census will

 3     get during the live census is, you know, part of

 4     that environment, and we just can't test that.                               So
 5     the only thing we can test right now is whether

 6     people understand the question,                   and whether they
 7     can answer it, and whether they answer it at a

 8     rate sufficient to provide high-quality data.                               The

 9     answer to those questions is all in the

10     affirmative.

11     BY MS. GOLDSTEIN:

12           Q     In the context of the ACS, correct?

13           A     In the context of the ACS.                  Or in the

14      context of          of that 2018 end-to-end test.                     We

15     wouldn't have learned anything in addition to

16      that,    so.
17           Q     The -- if the citizenship question had

18     been included in the 2018 end-to-end test, would

19     you have gotten item nonresponse rate data?

20                 MS. BAILEY:         Objection.         Calls for

21      speculation.

22                 THE WITNESS:          Yes.     We would have gotten




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 44 of 139




                                                                     Page 224

 1     item nonresponse rate data.                It would not

 2     have -- it would not have answered the question of

 3     what things would look like during the 2020

 4     census, no more than the ACS does.

 5     BY MS. GOLDSTEIN:

 6           Q    Why do you say that?

 7          A     Because they're both done outside of that

 8     context.

 9           Q    So the race and ethnicity proposed

10     changes were tested,           correct?

11          A     They were tested to see if people

12     understood and could answer the question and what

13     the relative data quality of the different

14     questions was.         The experiment was against the

15     different questions.

16           Q    Is it possible to test a survey -- so --

17           A    We could have tested two versions of a

18     citizenship question --

19           Q    And the census --

20           A    -- that might have been informative, but

21     not whether a, you know,             citizenship question

22     versus no citizenship question.




                                   Veritext Legal Solutions
                 215-241-1000 - 610-434-8588 - 302-571-0510- 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 45 of 139




                                                                          Page 234

 1           A    Uh-huh.
 2           Q    I'm sorry?

 3           A    Yes.
 4           Q    And if we look at F, explore nonfederal

 5     surveys for research on the impact of citizenship

 6     questions on survey response rates,                        do know you if

 7     the Census Bureau has done that?
 8           A    I   -- I don't know.

 9           Q    And, again, would Ms. Battle be the

10     person who knows this?

11           A    Yes.

12           Q    Anyone else?

13           A    Well, members of her team.

14           Q    Sure.     And what would nonfederal surveys

15     for research on the impact of citizenship

16     questions on survey response rates tell us?

17           A    Same thing that E would, what other

18     people have experienced.

19           Q    And let's look at G, conduct a

20     National Content Test with a split sample where

21     half the respondents received the citizenship

22     question and half do not.                    Comparing the response




                                       Veritext Legal Solutions
                 215-241-1000   ~   610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 46 of 139




                                                                        Page 235

 1     rates across the two groups would be the primary

 2     way to test the impact of the citizenship question

 3     on survey response rates.

 4                 Has this sort of test been run for the
 5     citizenship question?

 6           A     It has not,         as far as I know.

 7           Q     And do you agree that this methodology

 8     set forth in Subparagraph G would be a way to test

 9      the impact of the citizenship question on survey

10     response rates?

11                 MS. BAILEY:          Objection.         Form.

12                 THE WITNESS:           It -- yes.         It could be.

13     BY MS. GOLDSTEIN:

14           Q     Do you know of any plans to test the

15      citizenship question in this form?

16           A     No,    I do not.

17           Q     I'll take that back.                Thank you.

18                 Part of your job, Dr. Jarmin,                   is to

19     appoint people to advisory committees; is that

20      correct?

21           A     Yes.

22           Q     And what is the role of advisory




                                     Veritext Legal Solutions
                 215-241-1000 ~   610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 47 of 139




                                                                      Page 259

 1                I'd like to follow up on something you

 2     said earlier.         I believe your testimony was that

 3     it's difficult to simulate the decennial census

 4     because it's unique.             Is that a fair

 5     characterization?
 6           A    Correct.
 7           Q    Okay.      But,    in fact,      that the
 8     Census Bureau does the multiyear testing program

 9     to prepare for the census;               is that correct?

10           A    That's correct.

11           Q    Do you know when that testing process

12     started?

13           A    2013.

14           Q    So seven years in advance of the

15     decennial census, correct?

16           A    Correct.

17           Q    And from that testing,              the Census Bureau

18     determines -- obtains various pieces of

19     information that are useful for development of the

20     2020 census?

21           A    Correct.

22           Q    For example, self-response rates?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 48 of 139




                                                                          Page 260

 1           A    That's one thing that --

 2           Q    Okay.

 3           A    So a testing self-response rate is not

 4     that indicative of a census self-response rate

 5     because of the lack of advertising and --

 6           Q    But,    in fact,          you do do tests to

 7     determine self-response rates in preparation for

 8     the decennial census?

 9           A    I don't think we did any tests whose

10     purpose it was to determine what the self-response

11     rate was.

12           Q    Do you also use these tests to determine

13     or to obtain information about nonresponse

14     follow-up procedures?

15           A    About procedures, yes.

16           Q    And about the use of administrative

17     records?

18           A    And about -- yes.

19           Q    And about the use of data capture systems

20     or the functionality of the those systems?

21           A    Correct.

22           Q    How about for language support




                                       Veritext Legal Solutions
                 215-241-1000   ~   610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 49 of 139




                                                                              Page 261

 1     systems

 2                (Conference call interruption.)

 3                THE WITNESS:              Okay.      All right.             Please
 4     say the question again.

 5     BY MR. TILAK:
 6           Q    And how about language support systems or

 7     translations services?
 8                MS. BAILEY:             Objection.         Vague.

 9                THE WITNESS:              So there was some stuff

10     done with language, yes.
11     BY MR. TILAK:

12           Q    So in short, this multiyear testing

13     program does provide meaningful information that

14     the Census Bureau uses to prepare for the 2020

15     census?

16           A    Yes.

17           Q    Did you do any tests where the sole

18     purpose was not self-response rates but one of the

19     items that was looked at was self-response rates?

20                MS. BAILEY:             Objection.         Form.
21                THE WITNESS:              So we always look at the

22     self-response rate as a matter of course.




                                       Veritext Legal Solutions
                 215-241-1000   ~   610-434-8588 ~ 302-571-0510   ~   202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 50 of 139




                                                                      Page 400

 1           A    He did not.

 2           Q    Grandparents as caregivers?

 3           A    We don't -- weren't discussing that,

 4     though.

 5           Q    Has he ever -- has anyone from Commerce

 6     ever expressed concern about imputed data for

 7     items on the ACS that weren't on the short form?

 8                MS.    BAILEY:       Objection.          Foundation.

 9                THE WITNESS:           No.

10     BY MR.    CASE:

11           Q     In either of the meetings that you had

12     where Secretary Ross was present,                    did he say that

13     he had been interested in the question before the

14     DOJ letter?

15           A    He did not.

16           Q    Did he say that the Census Department had

17     reached out to DOJ to create that letter?

18                MS.    BAILEY:       Objection.          Assumes facts

19     not in evidence.

20                THE WITNESS:           That the Census Department

21     had reached out

22     BY MR.    CASE:




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 51 of 139



                                                                     Page 401

1           Q     The Commerce Department.                 Sorry.

2           A     No.     He did not.

3           Q     Do you remember the 35 questions you were

4    asked about this morning?

5           A     Uh-huh.

6                 (Plaintiffs' Exhibit 38, Email, was

7    marked.)

8    BY MR. CASE:

9           Q     I'm going to show you Number 38, if I

10   may.       This is an email Bates stamp 9190.                      Do you

11   recall this email?

12          A     Not off the top of my head, no.

13          Q     I'm -- who is Sahra or Sahra Park-Su?

14          A     So she's -- works at the Department.

15          Q     And did you have communications with

16   Ms. Park-Su regarding the 35 questions?

17          A     I imagine she would have been in the

18   chain on this, yeah.

19          Q     And does this question at the bottom of

20   the email look familiar?

21          A     Yeah.

22          Q     What is it?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 52 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 53 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 54 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 55 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 56 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 57 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 58 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 59 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 60 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 61 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 62 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 63 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 64 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 65 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 66 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 67 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 68 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 69 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 70 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 71 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 72 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 73 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 74 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 75 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 76 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 77 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 78 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 79 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 80 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 81 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 82 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 83 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 84 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 85 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 86 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 87 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 88 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 89 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 90 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 91 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 92 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 93 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 94 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 95 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 96 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 97 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 98 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 99 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 100 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 101 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 102 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 103 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 104 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 105 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 106 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 107 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 108 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 109 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 110 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 111 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 112 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 113 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 114 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 115 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 116 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 117 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 118 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 119 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 120 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 121 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 122 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 123 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 124 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 125 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 126 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 127 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 128 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 129 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 130 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 131 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 132 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 133 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 134 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 135 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 136 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 137 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 138 of 139
Case 3:18-cv-02279-RS Document 103-2 Filed 11/16/18 Page 139 of 139
